                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAMES R. ARAGON,

             Plaintiff,

v.                                                            CV No. 18-1101 JAP/CG

STATE FARM FIRE AND
CASUALTY COMPANY,

             Defendant.

     AMENDED SCHEDULING ORDER FOR PLAINTIFF’S BAD FAITH CLAIMS

      THIS MATTER is before the Court on the parties’ request to amend the

scheduling order due to their agreement to bifurcate discovery in this case. Having

considered the parties’ requested deadlines set forth in their Joint Status Report and

Provisional Discovery Plan for Bifurcated Discovery, (Doc. 31), filed May 17, 2019, the

scheduling order is modified as follows for Plaintiff’s bad faith claims only:

      1. Plaintiff shall identify expert witnesses and provide expert reports by August

          1, 2019.

      2. Defendant shall identify expert witnesses and provide expert reports by

          September 1, 2019.

      3. The termination date for discovery is September 1, 2019.

      4. Motions relating to discovery shall be filed by September 23, 2019.

      5. Pretrial motions, other than those relating to discovery, shall be filed by

          October 3, 2019.
       Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiff

to Defendants on or before November 18, 2019; Defendants to the Court on or before

December 2, 2019.

       This order does not modify the deadlines for Plaintiff’s non-bad faith claims which

are set forth in Document 33. Since the deadlines for Plaintiff’s bad faith claims will

affect the trial set for December 2, 2019, the parties are directed to file a motion for an

extension of the trial setting no later than August 1, 2019.

       IT IS SO ORDERED.


                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
